Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1 – 24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Wesemann et al., US 2019/0037019 A1 and Unnikrishnan et al., US 2020/0117498 A1.
Regarding the pending claims, Wesemann, discloses:
creating, by a data processing system (e.g. Wesemann, fig. 1:300; par. 97), a virtual machine (e.g. Wesemann, par. 97) for use with a data owner system (e.g. Wesemann, fig. 1:106, 156; par. 48).
Unnikrishnan discloses, instantiating virtual machines in accordance with a temporary credential protocol between the data processing system and the data owner system (e.g. Unnikrishnan, Abstract; fig. 1:102, 104, 108; par. 24, 28, 34) so as to provide an easier and safer manner to automatically configure virtual machine instances without compromising the administrator credentials (e.g. Unnikrishnan, par. 2).
Weseman further teaches the accessing, modification, and performance of a data analysis function upon the records of a data owner system to produce an analytical result (e.g. Wesemann, fig. 1:110,112; par. 49, 80).  However, Wesemann teaches that the data processing system performs such functionality using a standard object framework, as opposed to the virtual machine instances (e.g. Wesemann, fig. 3A:310; par. 101, 103, 104). 
Thus, the prior art, alone or in combination, fails to teach, as found recited in combination with all remaining claim recitations, the features of accessing, by the virtual machine, memory of the data owner system regarding a set of data records having common data criteria; modifying, by the virtual machine, the set of data records to produce a set of shareable data records; executing, by the data processing system, a data analysis function on the set of shareable data records to produce an analytical result; and sending, by the data processing system, the analytical result to a data consumer computing entity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495